Citation Nr: 1410404	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-09 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right wrist disability.

2. Entitlement to a rating in excess of 20 percent for left wrist disability.

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to June 1980 and from June 1983 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

The Board remanded this case for additional notice and development in April 2009.  In that remand, the issue of TDIU was characterized as one for reopening based on new and material evidence.  The Board notes that a claim for TDIU is generally treated as one for increased compensation, and as such, reopening requirements of new and material evidence are not necessary.  See Hurd v. West, 13 Vet. App. 449 (2000) (claims for TDIU are treated as claims for increased compensation when determining effective dates).  As such, the claim has been recharacterized as set forth on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The last examination for the Veteran's wrists was in April 2006.  Since then, the Veteran has asserted that her wrist disabilities have worsened.  See substantive appeal, March 2007.  VA should provide an additional examination to comply with its duty to assist the Veteran in obtaining contemporaneous medical evidence to rate her disabilities.  See 38 U.S.C.A. § 5103A(d); Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  Further, in compliance with the prior remand, the AMC/RO is to forward the issue of TDIU to the Under Secretary for Benefits or the Director, Compensation and Pension for consideration of an extraschedular evaluation for TDIU.  See Stegall v. West, 11 Vet. App. 268 (1998).  The January 2013 Supplemental Statement of the Case indicated that a referral to the Under Secretary was pending.  There is no indication in the record that this has yet been accomplished.  

Finally, the Veteran requested a Board hearing in her March 2007 substantive appeal.  Then in May 2008 correspondence, the Veteran's representative stated that she wished to cancel her request for a Board hearing; however, all subsequent correspondence with the Veteran's representative refers to her desire to have a Board hearing.  Clarification is needed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, schedule the Veteran for an examination for her left and right wrist.  The examiner is to measure and record the current conditions of the Veteran's wrists. 

Range of motion testing should be conducted and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  Further, if the Veteran reports flare-ups of pain or if such flare-ups are otherwise evidenced in the record during the rating period on appeal, then the examiner should estimate any additional loss of function during such periods, expressed in degrees.  If such estimates cannot be made, the examiner should explain why.

3. After obtaining the examination, readjudication the issues of entitlement to increased ratings for left and right wrist disabilities.  

4. If after readjudication of the left and right wrist disabilities the Veteran meets the schedular requirements for TDIU, adjudicate the claim for TDIU.  If the Veteran continues to not meet the schedular requirements for TDIU, refer the claim to the Under Secretary for Benefits or the Director, Compensation and Pension for consideration of an extraschedular evaluation for the purposes of TDIU related to the Veteran's service connected disabilities.  

5. Finally, unless all benefits sought have been granted, issue a supplemental Statement of the Case and seek clarification from the Veteran as to whether she in fact wants a Board hearing.  If so, then arrange for such hearing after providing appropriate notice.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


